Case: 20-50200    Document: 00515810300         Page: 1     Date Filed: 04/06/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 6, 2021
                                 No. 20-50200                           Lyle W. Cayce
                                                                             Clerk

   Karin Kristensen, individually and as administratrix of The Estate
   of Dawn Larson Giffa; Donald Larson; Ciera Larson, as
   guardian and next friend of K.L., a minor; Michael Farina,
   individually and as personal representative of The Estate of Lydia
   Farina, and as next friend of J.W.F., E.F., M.F., and K.F., all minor
   children; Beverly Merrick; Christina Guzman, individually and
   as personal representative of The Estate of Steven Guzman, as
   guardian and next friend of M.G., a minor; Marina Lynn Ellis,

                                                          Plaintiffs—Appellants,

                                     versus

   United States of America,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:17-CV-126


   Before Wiener, Costa, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         The Fort Hood military community is no stranger to tragedy. It has
   endured several incidents of heartbreak and bloodshed, including this 2015
   rampage in which a soldier stationed at Fort Hood fatally shot two of his
Case: 20-50200     Document: 00515810300           Page: 2   Date Filed: 04/06/2021




                                   No. 20-50200


   neighbors, his wife, and then himself. The victims’ families sued the United
   States under the Federal Tort Claims Act. Following a bench trial, the
   district court entered final judgment in favor of the United States and
   dismissed the case with prejudice. We affirm.
                                        I
          Specialist Atase Giffa (SPC Giffa), an active-duty enlisted soldier,
   was stationed at Fort Hood in Texas. SPC Giffa was “a pretty average
   soldier” within his company, and, prior to this tragic event, he was not
   “flagged for anything.”
          SPC Giffa lived off-base in a civilian neighborhood with his wife,
   Dawn Larson Giffa, and her son from a previous relationship. The Giffas
   lived two houses down the street from Michael and Lydia Farina and their
   children. The Giffas lived across the street from Christina and Steven
   Guzman and their children. The Giffas were friends with the Farinas and the
   Guzmans.
          In early 2015, SPC Giffa returned home from Army airborne school.
   Upon his return, the Giffas began to have marital issues stemming from SPC
   Giffa’s upcoming transfer to Fort Bragg in North Carolina.
          On February 9, 2015, SPC Giffa and Ms. Giffa had a physical
   altercation in the driveway of their home. After the altercation, Ms. Giffa
   called the Killeen Police Department (KPD); Officer Harris went to the
   Giffas’ home, spoke separately with Ms. Giffa and SPC Giffa, and prepared
   a report.
          According to the report, Ms. Giffa called the KPD, stating that “she
   was assaulted by her husband and she struck him in the head to defend
   herself.” Ms. Giffa told Officer Harris that she had told SPC Giffa that she
   wanted to leave him, and then they started arguing. During the argument,
   Ms. Giffa discovered that her social security card and green card were




                                        2
Case: 20-50200           Document: 00515810300            Page: 3     Date Filed: 04/06/2021




                                           No. 20-50200


   missing; she asked SPC Giffa if he had them, which he denied.1 Ms. Giffa
   then searched SPC Giffa’s vehicle, did not find her cards, and took his
   military identification card. SPC Giffa reached behind Ms. Giffa’s back to
   grab her wrist to get his card; Ms. Giffa then threw SPC Giffa’s card behind
   his back and slapped him on the face. In her report, Officer Harris listed SPC
   Giffa as the victim and Ms. Giffa as the offender. Officer Harris also looked
   for, and did not see, any visible marks on Ms. Giffa. Ms. Giffa did not report
   that she was hurt when SPC Giffa grabbed her wrist, and she did not express
   any concern that SPC Giffa would physically harm her.
             That same day, one of SPC Giffa’s superiors notified Major Miller,
   SPC Giffa’s commander, about the Giffas’ physical altercation. When the
   Army receives a report of domestic violence involving a servicemember,
   three Army regulations are triggered: (1) Army Regulation 608-18
   (AR 608-18), which details garrison staff responsibilities for handling reports
   of domestic abuse; (2) Department of Defense Instruction 6400.06
   (DODI 6400.06), which sets forth certain procedures for Army company
   commanders to follow when responding to domestic abuse reports; and
   (3) Fort Hood Commanding General’s Policy Letter #3 (Policy Letter),
   which specifies the responsibilities of the Family Advocacy Program at Fort
   Hood.
             Major Miller also spoke to SPC Giffa on the same day as the Giffas’
   physical altercation. Major Miller issued a no-contact order, which required
   SPC Giffa to stay 500 feet away from Ms. Giffa and to remain in barracks
   (and away from his home) for a mandatory cooling off period.
             The next day, Major Miller met with SPC Giffa, Ms. Giffa, and other
   Army personnel at Fort Hood to discuss the Giffas’ physical altercation and


             1
                 Ms. Giffa is a Canadian citizen and lawful permanent resident of the United
   States.




                                                 3
Case: 20-50200       Document: 00515810300           Page: 4      Date Filed: 04/06/2021




                                      No. 20-50200


   Ms. Giffa’s allegations that SPC Giffa had stolen her social security card and
   green card.
          During the meeting, Major Miller referred Ms. Giffa to an Army
   Victim Advocate, whom Major Miller called on Ms. Giffa’s behalf. Ms. Giffa
   met with Kendra Williams, the Victim Advocate, that same day. Williams
   went over a safety plan with Ms. Giffa; the safety plan provides victims with
   the name of, and information about, a local, secured shelter. Williams also
   informed Ms. Giffa about the Army’s emergency relief fund, which provides
   victims with relocation funds if they do not wish to go to the secured shelter.
   Ms. Giffa chose instead to live with the Farinas, her neighbors.2 Finally,
   Williams referred Ms. Giffa to the Army’s Family Advocacy Program.
          After the meeting, Major Miller filed a report and spoke with her
   supervising officer about the Giffas’ physical altercation. That day, Army
   officers also went to the Giffas’ home to look for Ms. Giffa’s cards and to
   survey the condition of the home. The officers did not find Ms. Giffas’ cards,
   and they did not see any guns, gun cleaning kits, ammunition, or other
   indications of violence in the home.
          On February 12, three days after the Giffas’ physical altercation, the
   Family Advocacy Program at Fort Hood received notice of the altercation.
   On February 17, Gwendolyn Farmer, the social worker assigned to the Giffas’
   case, learned about the Giffas’ physical altercation and about Ms. Giffa’s
   allegations of theft against SPC Giffa. Farmer spoke with command about
   whether SPC Giffa’s transfer to Fort Bragg should be postponed or
   cancelled pending the investigation and scheduled a meeting to speak with
   SPC Giffa.




          2
             Officer Harris’ report also states that Ms. Giffa intended to stay with her
   neighbors.




                                            4
Case: 20-50200      Document: 00515810300           Page: 5    Date Filed: 04/06/2021




                                     No. 20-50200


          On February 19, Farmer met with SPC Giffa to begin the
   investigation. During the hour-long meeting, SPC Giffa completed a
   behavioral health intake psychosocial history and assessment, on which he
   indicated that he was having issues with his wife. Farmer went over the safety
   plan with SPC Giffa and completed a risk assessment worksheet, which lists
   different spousal abuse characteristics. Farmer rated SPC Giffa as “mild”
   for most categories of the risk assessment. Farmer planned to meet with Ms.
   Giffa a few days later, but, due to the tragic, intervening events giving rise to
   the claim in this case, that meeting never occurred.
          On the night of February 22, SPC Giffa called Ms. Giffa, and she gave
   him permission to come to the Farinas’ home where she had been living since
   the physical altercation. SPC Giffa asked Ms. Giffa if she would return to
   their home; after she refused, SPC Giffa left and came back about 10 minutes
   later with a gun, which he had lawfully purchased the day before.
          Upon his return, SPC Giffa shot and killed Ms. Farina in the Farinas’
   garage. Mr. and Ms. Guzman heard the shot from their home and walked over
   to the Farinas’ property. SPC Giffa shot Ms. Guzman twice in the Farinas’
   garage; Ms. Guzman managed to escape to her home and survive her injuries.
   SPC Giffa shot and killed Mr. Guzman in the Farinas’ home. SPC Giffa then
   dragged Ms. Giffa back to their home where he beat, shot, and killed her
   before he committed suicide.
          The plaintiffs—family members of the three deceased victims—
   brought an action against the United States under the Federal Tort Claims
   Act (FTCA), alleging that the United States was liable for the Fort Hood
   Army employees’ negligent performance of services under the three Army
   regulations, which were triggered by the report about the Giffas’ physical
   altercation.
          The United States moved for summary judgment, but the district
   court allowed the case to proceed to trial “given the seriousness of the



                                          5
Case: 20-50200           Document: 00515810300               Page: 6      Date Filed: 04/06/2021




                                            No. 20-50200


   matter.” After a two-week bench trial, the district court determined that
   (1) the United States had sovereign immunity under the intentional tort
   exception of the FTCA as to the claims brought by the plaintiffs, other than
   Ms. Giffa and her child, and (2) the United States did not negligently
   undertake a duty to any of the plaintiffs, including Ms. Giffa and her child.
   The district court also found that the plaintiffs had failed to show proximate
   causation because SPC Giffa’s actions were not foreseeable by the Army.
   The district court entered final judgment in favor of the United States,
   dismissing the case with prejudice. The plaintiffs timely appealed.
                                                  II
           We review a bench trial’s findings of fact for clear error and its
   conclusions of law de novo.3 “A finding of fact is clearly erroneous if it is
   without substantial evidence to support it, the court misinterpreted the effect
   of the evidence, or this court is convinced that the findings are against the
   preponderance of credible testimony.”4 There is a “strong presumption”
   that we should sustain the district court’s findings, even though we “might
   have weighed the evidence differently.”5 And we show “even greater
   deference to the trial court’s findings when they are based on determinations
   of credibility.”6 Therefore, we should not upset the district court’s findings




           3
           Villafranca v. United States, 587 F.3d 257, 260 (5th Cir. 2009). See also Fed. R.
   Civ. P. 52(a)(6) (“Findings of fact . . . must not be set aside unless clearly
   erroneous . . . .”).
           4
               Becker v. Tidewater, Inc., 586 F.3d 358, 365 (5th Cir. 2009).
           5
             Deloach Marine Servs., L.L.C. v. Marquette Transp. Co., L.L.C., 974 F.3d 601, 607
   (5th Cir. 2020).
           6
            Id. (cleaned up). See also Fed. R. Civ. P. 52(a)(6) (“[T]he reviewing court
   must give due regard to the trial court’s opportunity to judge the witnesses’ credibility.”).




                                                   6
Case: 20-50200          Document: 00515810300              Page: 7    Date Filed: 04/06/2021




                                           No. 20-50200


   of fact unless “we are left with the definite and firm conviction that a mistake
   has been committed.”7
                                                III
           Because the allegedly negligent act occurred in Texas, the FTCA
   relies on Texas law to govern the issue of the United States’ liability.8 To
   maintain a negligence claim under Texas law, a plaintiff must show “the
   existence of a legal duty, a breach of that duty, and damages proximately
   caused by the breach.”9 If the plaintiffs fail to show just one of these
   elements, then their entire negligence claim fails. Accordingly, we can limit
   our review to a single element of the negligence claim and affirm on that
   basis.10
           The plaintiffs raise six arguments concerning different elements of
   their negligence claim: four address the duty element; one addresses the
   breach element; and one addresses the proximate causation element. Because
   the plaintiffs’ failure to show proximate causation is dispositive, we address
   only that issue.
           We begin by providing the relevant law on proximate causation. Then
   we discuss the district court’s finding on proximate causation, which is a



           7
               Deloach Marine Servs., 974 F.3d at 607 (cleaned up).
           8
              28 U.S.C. §§ 1346(b), 2674. See also Urbach v. United States, 869 F.2d 829, 831
   (5th Cir. 1989).
           9
             IHS Cedars Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798
   (Tex. 2004). See also Allen v. Walmart Stores, L.L.C., 907 F.3d 170, 178 (5th Cir. 2018)
   (citing Texas caselaw).
           10
              See, e.g., Batten v. United States, 200 F.3d 816 (5th Cir. 1999) (unpublished)
   (addressing only the district court’s finding of no proximate causation when reviewing the
   district court’s determinations, following a bench trial, that the defendant owed no duty
   and that defendant did not proximately cause the harm to the plaintiffs).




                                                  7
Case: 20-50200           Document: 00515810300               Page: 8       Date Filed: 04/06/2021




                                            No. 20-50200


   question of fact that we review for clear error.11 Finally, we turn to the
   plaintiffs’ arguments. Because the district court did not commit clear error
   in finding that the harm to Ms. Giffa and the neighbors was not foreseeable
   to the Army, we affirm.
                                                   A
           Under Texas law, a plaintiff must show both foreseeability and cause
   in fact to establish proximate causation.12 Only the former, foreseeability, is
   at issue in this appeal. “Foreseeability requires that the injury complained of
   be of such a general character as might reasonably have been anticipated from
   the defendant’s conduct.”13 “Generally, a person’s criminal conduct is a
   superseding cause extinguishing liability of a negligent actor” unless the
   criminal conduct was a foreseeable result of that negligence.14
           So, to show proximate causation, the plaintiffs needed to establish that
   Ms. Giffa’s and the neighbors’ deaths were of such a general character that
   the Army might have reasonably anticipated their deaths when performing
   services for the Giffas under the three Army regulations. Plus, the plaintiffs
   had to show that SPC Giffa’s conduct was a foreseeable result of the Army’s
   alleged negligence.
                                                   B
           The district court found that the plaintiffs failed to make this showing.
   The district court noted that there were “no red flags regarding SPC Giffa’s


           11
                Urbach, 869 F.2d at 831.
           12
                IHS Cedars Treatment Ctr., 143 S.W.3d at 798.
           13
                Skipper v. United States, 1 F.3d 349, 352 (5th Cir. 1993) (cleaned up).
           14
              El Chico Corp. v. Poole, 732 S.W.2d 306, 313–14 (Tex. 1987), superseded by statute
   on other grounds as stated in F.F.P. Operating Partners, L.P. v. Duenez, 237 S.W.3d 680 (Tex.
   2007).




                                                   8
Case: 20-50200        Document: 00515810300             Page: 9      Date Filed: 04/06/2021




                                        No. 20-50200


   behavior” preceding the horrific events on February 22. And the district
   court observed that the evidence at trial showed that “the Army was getting
   mixed messages about who was the victim” of the February 9 physical
   altercation between SPC Giffa and Ms. Giffa. The district court reviewed
   the evidence and found that the murders and shootings committed by SPC
   Giffa “could not have been reasonably anticipated by the Army.” The
   district court also found that SPC Giffa’s killings were “a superseding,
   unforeseeable event that could not have been anticipated by the Army based
   on the information they had during that 12-day period” between the
   February 9 altercation and the February 22 killings. The district court thus
   determined that the plaintiffs failed to prove that the Army’s alleged breach
   was the proximate cause of the plaintiffs’ injuries.15
                                              C
           The plaintiffs challenge the factual and legal bases of the district
   court’s finding that the harm to Ms. Giffa and the neighbors was not
   foreseeable. First, they claim that the district court’s finding went against the
   great weight of the evidence. But substantial evidence supports the district
   court’s foreseeability finding, including: Farmer’s credible testimony that
   SPC Giffa was low risk on spousal abuse characteristics based on her initial
   assessment; Major Miller’s credible testimony that SPC Giffa was an
   average soldier and that no Army personnel were aware of domestic
   disturbances between Ms. Giffa and SPC Giffa before the February 9
   physical altercation; Officer Harris’ credible testimony that SPC Giffa and
   Ms. Giffa were calm when she spoke with them immediately after the
   February 9 physical altercation; and the Fort Hood officers’ report that there


           15
            The district court also determined that the testimony of the plaintiffs’ expert,
   Dr. Deutsch, who surmised that the Army’s alleged violations of the regulations was the
   proximate cause of the plaintiffs’ injuries, was not credible.




                                              9
Case: 20-50200     Document: 00515810300           Page: 10   Date Filed: 04/06/2021




                                    No. 20-50200


   were no weapons or signs of domestic disturbances discovered during their
   search of the Giffas’ home. The foregoing evidence involves determinations
   of credibility, so we must show even greater deference to the district court on
   its finding of proximate causation. Thus, we find no clear error.
          The plaintiffs next contend that the district court used an incorrect
   legal standard for foreseeability. They claim that the district court should
   have focused on what Williams, the Victim Advocate, and the Family
   Advocacy Program reasonably should have known, rather than what Farmer,
   the social worker, knew. The plaintiffs also assert that the district court
   “failed to evaluate what would have been known to” Farmer, had she
   completed her investigation before the February 22 killings. They claim that,
   if Farmer had finished the investigation, she would have foreseen the harm
   to Ms. Giffa and the neighbors. This argument fails. The district court found
   Farmer to be credible, and the undisputed evidence showed that, even if she
   had received additional information, such as Officer Harris’ report of the
   February 9 altercation, Farmer would not have changed her February 19
   assessment of SPC Giffa as low risk on spousal abuse characteristics because
   the report listed SPC Giffa as the victim and would not have alerted her. The
   plaintiffs claim that the district court “prevented the cross-examination of
   the Army’s expert psychologist . . . on what assessment should have been
   done” by Farmer. Even if cross-examination would have changed the district
   court’s credibility determination for Farmer, the district court did not base
   its finding solely on Farmer’s testimony. Instead, the district court supported
   its foreseeability finding with additional, substantial evidence, including
   Major Miller’s testimony, Officer Harris’ testimony, and the Army’s search
   of the Giffas’ home.
          The plaintiffs also point to Williams’ testimony that she foresaw the
   danger to Ms. Giffa, and they argue that the district court should have given
   that testimony substantial weight. This argument also fails. The district court



                                         10
Case: 20-50200      Document: 00515810300           Page: 11    Date Filed: 04/06/2021




                                     No. 20-50200


   was charged with making credibility assessments. The district court did not
   find Williams’ testimony to be credible, and we must defer to that
   determination.
          Finally, the plaintiffs argue that the three Army regulations—
   AR 608-18, DODI 6400.06, and the Policy Letter—render SPC Giffa’s
   killings foreseeable. Specifically, they claim that “[i]t is foreseeable that not
   following domestic violence regulation program[s] can lead to violence.”
   This argument overlooks what the plaintiffs had to show to establish
   proximate causation; namely, that Ms. Giffa’s and the neighbors’ deaths
   were of such a general character that the Army might reasonably have
   anticipated their deaths when performing services for the Giffas under the
   three Army regulations and that SPC Giffa’s conduct was a foreseeable
   result of the Army’s alleged negligence. The plaintiffs failed to make that
   showing, and the district court did not commit clear error in making that
   finding.
                                          IV
          The Fort Hood military community is well acquainted with heartache.
   Our hearts go out to the families, soldiers, and friends affected by this horrific
   tragedy. But we are duty-bound to apply Texas law, which requires the
   plaintiffs to show that the Army’s alleged breach was the proximate cause of
   their injuries. Because the plaintiffs cannot show that the harm to Ms. Giffa
   and the neighbors was foreseeable to the Army, their negligence claim against
   the United States fails. We thus AFFIRM the district court’s dismissal of
   their case with prejudice.




                                           11